

114 S657 IS: Caregivers Expansion and Improvement Act of 2015
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 657IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Durbin (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend to all veterans with a serious service-connected
			 injury eligibility to participate in the family caregiver services
			 program.
	
 1.Short titleThis Act may be cited as the Caregivers Expansion and Improvement Act of 2015.
		2.Extension to all
			 veterans with a serious service-connected disability of eligibility for
 participation in family caregiver programSection 1720G(a)(2)(B) of title 38, United States Code, is amended by striking on or after September 11, 2001.